DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 17, 19, 20, 21-22, 24-28, 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 17,  Wang (USGPGPub No. 2011/0269492) discloses a first device, comprising: a processor, and an interface; the processor and the interface are coupled with each other; wherein the processor executes program instructions to cause the first device to perform (“[0073] The method and system for allocating a PDCCH to reduce a number of PDCCH candidates in a search space for carrier aggregation on a UE may be implemented using a computer readable medium having executable code embodied on the medium…”,  “[0074]…when the program code is loaded into and executed by the machine, such as a computer…the computing device may include a processor, a storage medium readable by the processor…and at least one input device, and at least one output device…”): 
separately configuring a blind detection period for different carriers ([Fig. 9 – Fig. 12] illustrate different carriers, CC1, CC2, CC3, configured with individual search spaces, blind detection periods ); and 
sending configuration signaling carrying a blind detection parameter, wherein a second device performs blind detection on a control channel according to the blind detection parameter, and the blind detection parameter comprises the blind detection period (“[0048] The eNode B can identify at least one value associated with each CC’s PDDCH, where the at least one value represents at least one of a transmission mode for the CC, the carrier index in the DCI format, and/or DCI size….The UE can search for the selected CC’s control information in a search space using the CC’s value and the CCE aggregation level for the UE receiving the selected CC…”, “[0040] The number of CCEs used to transmit one piece of control information can be determined according to the receiving quality of the PDCCH allocated to a UE or the channel quality of the UE, and the number CCEs is referred to an aggregation level…The aggregation level can be used to determine the size of the search space or the number of CCEs forming a search space, and/or the number of control channel (CCH) candidates in a search space…”).
Wang differs from claim 17 is silent on wherein the first type carrier uses a first transmission time unit, and wherein the second type carrier uses a second transmission time unit having a second duration different than a first duration of the first transmission time unit. Wang further differs from claim 17, in that Wang is silent on wherein the duration of the blind detection period for the first-type carrier is different from the duration of the blind detection period for the second-type carrier.
While other prior art such as Lee (WO 2016/064048) [Par. 168] for example discloses a multi-carrier system wherein the first type carrier uses a first transmission time unit, a short TTI,  and wherein the second type carrier uses a second transmission time unit, legacy TTI having a second duration different than a first duration of the first transmission time unit.
wherein the duration of the blind detection period for the first-type carrier is different from the duration of the blind detection period for the second-type carrier, as arranged with the remaining elements of claim 17. Thus claim 17 is regarded as allowable in view of the prior art of record.

In regards to claim(s) 21 and 27, Wang discloses a method, comprising: 
configuring, by a first device, a first blind detection parameter of a first control channel according to a carrier type or a carrier group of the first control channel, wherein the configuring the first control channel comprises configuring a first blind detection period for a first carrier of the first control channel, wherein the first blind detection period is configured separately from a configuration of a second blind detection period of a second carrier of a second control channel having a carrier type different from a carrier type of the first carrier, ([Fig. 9 – Fig. 12] illustrate different carriers, CC1, CC2, CC3, configured with individual search spaces, blind detection periods. Further refer to [Fig. 9 – Fig. 12] which illustrates blind detection parameter, search spaces, configured according to a carrier type, transmission mode(s) for a carrier. The transmission mode(s) of the carriers are regarded as blind detections parameters, with the transmission mode of each respective carrier being analogous to a first blind detection parameter, second blind detection PDCCH 1022 for CC 1….PDCCH 1024 for CC 2...PDCCH 1028 for CC3”, . Referring to [Fig. 10]  which illustrates a component carrier, CC1, with a first transmission mode, has a blind detection duration, of two CCEs, and a component carrier, CC3, with a second transmission mode and a second duration of 4 CCEs  ); and 
sending, by the first device, configuration signaling carrying the blind detection parameter(“[0048] The eNode B can identify at least one value associated with each CC’s PDDCH, where the at least one value represents at least one of a transmission mode for the CC, the carrier index in the DCI format, and/or DCI size….The UE can search for the selected CC’s control information in a search space using the CC’s value and the CCE aggregation level for the UE receiving the selected CC…”, “[0040] The number of CCEs used to transmit one piece of control information can be determined according to the receiving quality of the PDCCH allocated to a UE or the channel quality of the UE, and the number CCEs is referred to an aggregation level…The aggregation level can be used to determine the size of the search space or the number of CCEs forming a search space, and/or the number of control channel (CCH) candidates in a search space…”).
Wang differs from claim 21 is silent on wherein the first type carrier uses a first transmission time unit, and wherein the second type carrier uses a second transmission time unit having a second duration different than a first duration of the first transmission time unit. Wang further differs from claim 21, in that Wang is silent on wherein a carrier type of the first carrier and the carrier type of the second carrier are each one of a first carrier type, a 
While, Lee [Par. 168] for example discloses a multi-carrier system wherein the first type carrier uses a first transmission time unit, a short TTI,  and wherein the second type carrier uses a second transmission time unit, legacy TTI having a second duration different than a first duration of the first transmission time unit. Lee is silent on wherein a carrier type of the first carrier and the carrier type of the second carrier are each one of a first carrier type, a second carrier type, or a third carrier type, wherein a carrier of the first carrier type supports carrying a third control channel and a fourth control channel, wherein the third control channel is a control channel for scheduling data of a current carrier, and wherein the fourth control channel is a control channel for scheduling data of a carrier different than the current carrier, wherein a carrier of the second carrier type supports carrying the third control channel, and wherein a carrier of the third carrier type supports being scheduled by a carrier different than the current carrier, as arranged with the remaining elements of claim 21. Thus claim 21 is regarded as allowable in view of the prior art of record. Claim 27 recites substantially the same subject matter as claim 21, and thus is regarded as allowable for the same reasons provided in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476